Citation Nr: 0608516	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased disability evaluation for 
residuals of right tibial plateau fracture with mild laxity, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of right tibial plateau fracture with mild 
degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1988, and from May 1989 to December 1992.

This appeal arises from April 2002 and January 2004 decisions 
of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The veteran alleges that he has post-traumatic stress 
disorder as the result of a sexual assault in Kuwait during 
Operation Desert Storm in April 1991.  There is no indication 
in his military record that such personal assault occurred.  
Alternative evidence, however, such as behavior changes that 
occurred at the time of the incident, might still establish 
that an in-service stressor incident occurred.  38 C.F.R. § 
3.304(f).  The veteran testified that he did not inform any 
other person of the assault until he began receiving 
treatment for post-traumatic stress disorder approximately 
five years ago, however he contends that soon after the 
alleged assault his duty performance began to suffer and he 
was subsequently reduced in rank. 

The veteran's service personnel records show that on an NCO 
evaluation report dated in May 1990, prior to the alleged 
assault, the veteran's personal conduct both on and off duty 
reflected favorably on the NCO Corps, and he showed 
"tremendous potential for advancement."  In March 1991, he 
was recommended for an award for meritorious achievement as a 
paving crew member during Operations Desert Shield and Desert 
Storm.  

In October 1992, approximately eighteen months after the 
alleged assault, the veteran was found to be drunk on duty 
and was reduced in rank to the grade of specialist (E4).  A 
January 1993 NCO evaluation noted that two on-duty incidents 
had ruined the veteran's credibility, that he lacked 
leadership skills, that he was not always dependable, and 
that he should not be promoted at this time.

The record contains outpatient treatment records noting a 
current diagnosis of post-traumatic stress disorder, and a VA 
psychiatric examination of the veteran in July 2003 resulted 
in a diagnosis of post-traumatic stress disorder based on an 
inservice sexual assault.  However, that diagnosis did not 
include a medical opinion as to whether the evidence 
indicates that a personal assault occurred.  See 38 C.F.R. § 
3.304(f)(3).  As such, a further opinion is warranted.  38 
C.F.R. § 3.159(c)(4).  

The veteran testified that he was treated for depression at 
Keesler Air Force Base in 1992 or 1993.  Previous requests 
for medical records from Keesler asked only for records since 
1998.  Thus, the earlier records should be obtained.

The veteran contends that his service-connected residuals of 
right tibial plateau fracture, which have been rated based on 
laxity and degenerative changes, have worsened.  The most 
recent VA examination of the right knee for compensation 
purposes was conducted in September 2003.  The veteran 
underwent arthroscopic surgery on the right knee in December 
2003.  A VA orthopedic examination is necessary in order to 
properly assess the post-surgical condition of the knee.

Finally, the veteran has not been notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claims for increased evaluations.  The RO should 
inform the veteran by letter of the evidence necessary to 
substantiate those claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  Any 
corrective notice sent to the veteran 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal. 

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain from the appropriate sources 
all outpatient, clinical and hospital 
records concerning his treatment at 
Keesler Air Force Base, Mississippi, 
during 1992 or 1993.  Associate all 
records obtained with the claims file.

3.  Thereafter, the RO should forward the 
claims folder to a VA psychiatrist who has 
not previously seen the veteran.  The 
psychiatrist is to review the claims 
folder, including the medical evidence and 
the service personnel records summarized 
above, and provide an opinion as to 
whether the evidence indicates that the 
claimed in-service sexual assault 
occurred.  If the psychiatrist concludes 
that the alleged in-service sexual assault 
actually occurred, the psychiatrist is 
asked to determine (1) whether the 
diagnostic criteria for post-traumatic 
stress disorder under DSM IV have been 
satisfied, (2) whether there is a nexus 
between post-traumatic stress disorder 
symptomatology and the alleged in-service 
personal assault and (3) whether it is as 
least as likely as not that the veteran 
has any psychiatric disorder which was 
incurred in or aggravated during service.  
A detailed rationale for all opinions 
expressed should be provided.

4.  The RO should schedule the veteran for 
an examination in order to determine the 
nature and severity of his service-
connected residuals of right tibial 
plateau fracture, including arthritis and 
laxity of the right knee.  All pathology 
attributable to the service-connected 
disabilities should be identified.  Any 
tests and studies deemed necessary should 
be accomplished at this time.  The 
veteran's right knee should be examined 
for ranges of motion, and the examiner 
should also be asked to include the normal 
ranges of motion of the right knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
arthritis and laxity, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  The examiner should specify whether 
the service-connected disability results 
in instability or subluxation, and if so, 
its severity.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  Following the aforementioned 
development, the RO should review and 
readjudicate the claims on appeal.  If any 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case.  
This must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

